Status of the Application
This Office action is in response to the Amendment and Remarks filed 17 February 2022.
The objection to the Specification is withdrawn in view of Applicant’s amendments.
The claims objections are withdrawn in view of Applicant’s amendments.
The rejection under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments and Applicant’s clarification concerning the teachings in the specification for “increased salt tolerance”.
The rejection under 35 U.S.C. 103 is withdrawn in view of Applicant’s amendments to the claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 61, 68, 69, 89, 91, 92, 99, 105, 109, 138, 149, 151, 152 and 154-170 remain and claim 171 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,667,523. Although the claims at issue are not identical, they are not patentably distinct from each other because instant SEQ ID NO: 3605 of Claim 61 is identical to SEQ ID NO: 307 of Claim 1 of the ‘523 Patent, thus the synthetic combination of the instant claims overlaps in scope with the synthetic combination of the ‘523 Patent. Instant SEQ ID NO: 3694 in claim 158 is identical to SEQ ID NO: 396.
	Applicant states that if the [instant] rejection is maintained and the claims are deemed otherwise allowable, Applicant will consider filing a terminal disclaimer.
	Because Applicant has provided no argument as to why there would not be a double patenting issue between the instant claims and those of the ‘523 Patent, and has not amended around the ‘523 Patent, the instant rejection is maintained because it is not a provisional rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 61, 68, 69, 89, 91, 99, 105, 109, 138, 147, 148 and 149 remain rejected and claim 171 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a synthetic combination. This judicial exception is not integrated into a practical application because the combination occurs in nature. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the combination can be found in nature.
	New claim 171 has been added to this rejection because water would be a “agriculturally compatible carrier”.
	The instant claims are directed to a combination that occurs in nature, and the claimed “synthetic combination” does not comprise significantly more than the judicial exception. Pan et al (2008 New Phytologist 178: 147-156) teaches isolation of a plethora of endophytes from Zea mays from the genus Acremonium and teaches several that comprise an ITS rRNA nucleic acid sequence identical to instant SEQ ID NO: 3605, for example Endophytic fungus clone 38-7-20.
	Further, Kemp et al (2020 Biological Control 149 pub. 104329) teaches that Sarocladium zeae is a capable of being an endophyte of wheat.
	Applicant argues that claim 61 has been amended to state that the synthetic combination comprises a “treatment formulation” on page 11 of the Remarks.
	This argument is not found persuasive because “treatment formulation” as defined on page 34 of the instant specification does not exclude a composition that would occur in nature.
	Applicant argues that claim 61 as amended does not include maize as taught in the Pan et al (2008) reference (page 12, 1st paragraph). Applicant argues that Kemp et al (2020) does not show a naturally occurring combination of S. zea and wheat but instead shows a non-naturally occurring combination of S. zea and wheat (page 12, 2nd paragraph of the Remarks).
	Applicant’s arguments are not found persuasive. The preponderance of the evidence is that the claimed combination would occur in nature, in particular the claimed combination of the first endophyte of the genus Acremonium and wheat. The claim(s) does not contain substantially more than the judicial exception.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.


/David H Kruse/
Primary Examiner, Art Unit 1663